Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural rib is multiple ribs disposed on an inside and an outside of a curve of the curved section found in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informality in claim 4, line 2, “of vacuum between” should be “of the vacuum flow” as defined in claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 4 recites the limitation "said end surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will view the language as “said end face” as defined in claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 2008/0092323), hereinafter Smith.
Regarding Claim 1, Smith discloses a vacuum nozzle (fig. 2, item 69) having an inlet opening (fig. 7, item 77) and an outlet opening (fig. 9, end of item 69 that inserts into item 71) for connection to a vacuum supply hose (fig. 2), said inlet opening being delimited by a circumferential end face, and a holder bracket (fig. 7) having a holder (fig. 7, items 67) for holding said nozzle, said holder being disposed downstream of said end face in a vacuum flow in the vacuum flow direction when said nozzle is in a retained position (fig. 7, para. [0031-0036]) on said holder bracket.  
  Regarding Claim 2, Smith discloses a nozzle has an inner wall (fig. 2, inside of item 69) defining a nozzle surface profile, said holder is constructed as a tongue (fig. 2, tapper of item 91) with a circumferential tongue surface profile that matches said nozzle surface profile to seal said nozzle to said tongue when said nozzle is in the retained position (fig. 7, para. [0031-0036]).
  Regarding Claim 3, Smith discloses a nozzle surface profile is smooth and free of any protrusions (fig. 2, item 69 shows a smooth interior surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1, in view of Strumbos (US 4,553,284).
Regarding Claim 4, Smith does not show an end face with notches. However, Strumbos teaches a nozzle end face with notches (fig. 7, item 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the nozzle end face in Smith with notches as in Strumbos, because having notches in the nozzle end face prevents too perfect a seal with the surface undergoing cleaning (col. 3, line 45-49).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1, in view of Marshall (US 1,519,868).
Regarding Claim 5, Smith does not show a nozzle with a curved section in a longitudinal direction of said nozzle, said curved section has a structural rib on an external surface of said nozzle, said rib extends longitudinally on said nozzle. However, Marshall teaches a curved section (fig. 2, section near numbers 10 and 12) in a longitudinal direction of said nozzle, said curved section has a structural rib on an external surface of said nozzle (figs. 1 & 4, indicated by item 17 indicates ribs in the outer surface), said rib extends longitudinally on said nozzle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the nozzle in Smith with external ribs as in Marshall, because having external ribs on the nozzle provides rigidity to the nozzle so it will not bend while in use.
Regarding Claim 6, Smith does not show a nozzle with a curved section in a longitudinal direction of said nozzle, said curved section has multiple ribs disposed on an inside and an outside of a curve of the curved section. However, Marshall teaches multiple ribs disposed on an inside and an outside of a curve of the curved section (figs. 1 & 4, indicated by item 17 indicates ribs in the outer surface and fig. 3, item 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the nozzle in Smith with internal and external ribs as in Marshall, because having internal and external ribs on the nozzle provides rigidity to the nozzle so it will not bend while in use.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 2, in view of Marshall (US 1,519,868).
Regarding Claim 7, Smith discloses said tongue surface profile has a matching taper in the flow direction (fig. 7, item 91, para [0031-0036])) said tapers ensuring a reliable seal of the nozzle to the tongue.
 Smith does not show the nozzle with a tapper in the flow direction. However, Marshall teaches the nozzle with a tapper in the flow direction (figs. 1 & 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the nozzle in Smith to have a tapper as in Marshall, because having a nozzle with a tapper in the flow direction allows the user to cover more surface being cleaned while connected to a smaller hose for ease of use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                 



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723